Citation Nr: 0319768	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
shoulder disorder


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for right and left shoulder disorders as well as 
hypertension.  The veteran submitted a notice of disagreement 
and also raised other issues.  However, in a statement 
received in March 2003, the veteran stated that he only 
wished to pursue a claim for service connection for a left 
shoulder disorder.  Thus, his appeal is limited to that issue 
and no further matters are being referred to the RO.  

In a November 2002 rating decision, an increased rating of 60 
percent was assigned for asbestosis.  In addition, the prior 
denial of service connection for hypertension was confirmed 
and continued.  The veteran has not initiated an appeal as to 
that rating decision.  


REMAND

The record in this case shows that following the September 
2001 decision which denied service connection for a left 
shoulder disorder, the veteran expressed his disagreement 
with the denial of his claim in November 2001.  In a letter 
to the veteran dated in December 2001, the RO advised the 
veteran of the two methods by which VA attempts to resolve 
disagreements of this sort.  These methods are the 
"Traditional Appeal Process" as generally described by the 
provisions set out at 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
20.200, 20.302, and the "Decision Review Officer Process" as 
described in 38 C.F.R. § 3.2600.  38 C.F.R. § 3.2600 provides 
that a claimant who has filed a timely notice of disagreement 
on or after June 1, 2001 has a right to a review of that 
decision by a Decision Review Officer (among other specific 
officers at the RO).  The veteran was further informed that 
he had 60 days within which to advise the RO which process he 
desired to use, and that it would be assumed he desired to 
avail himself of the Traditional Appeal Process if he did not 
respond.  That same month, within the 60-day period, he 
informed the RO in writing that he desired to have his claim 
considered by means of the Decision Review Officer Process.  
In the February 2002 statement of the case, the Decision 
Review Officer considered the veteran's claim pursuant to 
38 C.F.R. § 3.2600, but continued the denial.  

Although the veteran revoked representation by the Disabled 
American Veterans in a January 2002 letter, further 
correspondence between the veteran and a representative of 
the Disabled American Veterans is of record.  Clearly, 
Disabled American Veterans believes that this organization is 
representing the veteran.  However, the veteran has not again 
appointed that organization as his representative.  The 
veteran is invited to do so, if he so desires.

In April 2003, additional evidence in support of his claim 
was received at the Board.  This evidence consists of records 
from Atlantic Orthopaedics.  In a May 2003 memorandum, 
Disabled American Veterans attempted to waive initial RO 
review of this evidence.  However, this is not possible.  
Disabled American Veterans is not the veteran's appointed 
representative.  

In light of the foregoing, this case must be returned to the 
RO.  As noted, an appeal has been perfected to the Board.  
Although the Decision Review Officer reviewed this claim on a 
de novo basis, there are final RO decisions of record.  
Accordingly, when this case is returned to the RO, the issue 
to be reviewed is whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a left shoulder disorder.  Likewise, the 
veteran should be provided the laws and regulations 
pertaining to new and material evidence.  To that end, the 
Board points out that the applicable VA regulation requires 
that new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In addition, the veteran has indicated that his left shoulder 
disorder has been treated at the Manchester and White River 
Junction VA facilities.  Those records should be obtained.  

As a final note, the Board observes that the veteran has been 
notified of VCAA.  The RO should continue to undertake 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran may also appoint a 
representative if he so chooses.  

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of the veteran pertaining to 
treatment for a left shoulder disorder 
from the Manchester and White River 
Junction VA facilities.  These records 
should be associated with the claims 
file.

3.  The issue of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for a left 
shoulder disorder shoulder be reviewed by 
the RO in compliance with VCAA and in 
light of the recently submitted evidence 
from Atlantic Orthopaedics as well as in 
light of any other evidence which has 
been added to the record since the 
February 2002 statement of the case.  The 
veteran should be notified of the 
pertinent laws and regulations pertaining 
to new and material evidence.  If upon 
completion of this action the claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.

4.  If the AOJ determines that there is 
new and material evidence that fact 
should be clearly established in the 
record. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


